Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 1-11 in the reply filed on February 22nd, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Non-elected invention of Group II, claims 12-17 have been withdrawn from consideration.  Claims 1-17 are pending.
Action on merits of Group I, claims 1-11 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 15th, 2020 and February 03rd, 2021 have been considered by the examiner.

Drawings
The drawings filed on 09/15/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Odaka (US 2015/0076476, hereinafter as Odaka ‘476) in view of Saito (US 2015/0207100, hereinafter as Saito ‘100).
Regarding Claim 1, Odaka ‘476 teaches an organic light-emitting panel, comprising: 
a substrate (Fig. 2, (10); [0029]), having a display region (D; [0030]), and a periphery region (a frame area E; [0030]) located beside the display region; 

a reflective layer (234; [0049], [0060] and [0065], disposed on the planarization layer, wherein the reflective layer is formed along a sidewall of the indentation; and 
a bank layer (14; [0044]), disposed on the planarization layer, and the bank layer having a periphery taper surface located in the periphery region, wherein the indentation is adjacent to the periphery taper surface (see Fig. 2). 
Thus, Odaka ‘476 is shown to teach all the features of the claim with the exception of explicitly the features: “the bank layer covering the indentation and the indentation is closer to the display region than the periphery taper surface”.  
	However, Saito ‘100 teaches the bank layer (Fig. 7, (24); [0061]) covering the indentation (Fig. 7, (124); [0062]) and the indentation is closer to the display region (110A; [0056]) than the periphery taper surface (see Fig. 7).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Odaka ‘476 by having the bank layer covering the indentation and the indentation is closer to the display region than the periphery taper surface in order to providing a display unit having high reliability (see para. [0011] and [0015]) as suggested by Saito ‘100.

Regarding Claim 2, Odaka ‘476 teaches the bank layer further has a display region taper surface located in the display region, the display region taper surface surrounds to form a pixel region opening, and the periphery taper surface is more gradual than the display region taper surface (see Fig. 2).
In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in the art is motivated to select the periphery taper surface is more gradual than the display region taper surface in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 3, Odaka ‘476 teaches an organic light-emitting layer (33; [0045]), which is disposed in the pixel region opening, and surrounded by the display region taper surface.  

Regarding Claim 4, Odaka ‘476 teaches an angle of inclination of the periphery taper surface is from 20 degrees to 60 degrees (see Fig. 2).  
Furthermore, it has been held to be within the general skill of a worker in the art to select the angle of inclination of the periphery taper surface is from 20 degrees to 60 degrees on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). A person of ordinary skills in 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 5, Odaka ‘476 and Saito ‘100 are shown to teach all the features of the claim with the exception of explicitly the features: “a horizontal distance from a center of the indentation to a base edge of the periphery taper2Customer No.: 31561 Docket No.: 099101-US-PA Application No.: 17/020,857surface is from 7 µm to 15 µm”.  
However, it has been held to be within the general skill of a worker in the art to select a horizontal distance from a center of the indentation to a base edge of the periphery taper2Customer No.: 31561 Docket No.: 099101-US-PAApplication No.: 17/020,857surface is from 7 µm to 15 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to select the horizontal distance from a center of the indentation to a base edge of the periphery taper2Customer No.: 31561 Docket No.: 099101-US-PAApplication No.: 17/020,857surface is from 7 µm to 15 µm in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 6, Odaka ‘476 and Saito ‘100 are shown to teach all the features of the claim with the exception of explicitly the features: “a recess depth of the indentation recessed from a top surface of the planarization layer toward the substrate is from 1 µm to 6 µm”.  
However, it has been held to be within the general skill of a worker in the art to select 
In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to select the recess depth of the indentation recessed from a top surface of the planarization layer toward the substrate is from 1 µm to 6 µm in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 7, Odaka ‘476 and Saito ‘100 are shown to teach all the features of the claim with the exception of explicitly the features: “a plurality of dot-shaped indentations distributed along the periphery taper surface or a long strip-shaped indentation distributed along the periphery taper surface”  
However, it has been held to be within the general skill of a worker in the art to have a plurality of dot-shaped indentations distributed along the periphery taper surface or a long strip-shaped indentation distributed along the periphery taper surface on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to have the plurality of dot-shaped indentations distributed along the periphery taper surface or a long strip-shaped indentation distributed along the periphery taper surface in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 8, Odaka ‘476 and Saito ‘100 are shown to teach all the features of the claim with the exception of explicitly the features: “a horizontal width of a base of the indentation is from 4 µm to 12 µm”.  
However, it has been held to be within the general skill of a worker in the art to select 
a horizontal width of a base of the indentation is from 4 µm to 12 µm on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
A person of ordinary skills in the art is motivated to select the horizontal width of a base of the indentation is from 4 µm to 12 µm in order to improve the performance of the display device. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Regarding Claim 9, Saito ‘100 teaches the reflective layer (13; [0068]) comprises a metal reflective layer.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Odaka ‘476 and  Saito ‘100 as applied to claim 1 above, and further in view of  Son (US 2016/0233289, hereinafter as Son ‘289).
Regarding Claim 10, Odaka ‘476 and Saito ‘100 are shown to teach all the features of the claim with the exception of explicitly the features: “an electrode layer, wherein the electrode layer continuously extends from the display region to the periphery region to cover the periphery taper surface, and extends beyond the periphery taper surface”.  
However, Son ‘289 teaches an electrode layer (Fig. 7, (190); [0121]), wherein the electrode layer (190; [0121]) continuously extends from the display region (PA) to the periphery region (TA) to cover the periphery taper surface (165; [0077]), and extends beyond the periphery taper surface (see Fig. 7).  
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Odaka ‘476 and Saito ‘100 by having the electrode layer continuously extends from the display region to the periphery region to cover the periphery taper surface, and extends beyond the periphery taper surface in order to improve the performance of the display device (e.g. reducing the transmittance at the transmission area TA (see para. [0115]) as suggested by Son ‘289.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Odaka ‘476, Saito ‘100 and Son ‘289 as applied to claim 10 above, and further in view of Yamazaki (US 2006/0006424, hereinafter as Yama ‘424).
Regarding Claim 11, Son ‘289 teaches the transmission portion (TA; para. [0113]).

However, Yama ‘424 teaches the reflective layer comprises a reflective portion (Fig. 1, (120); [0131]), and a transmission portion (310; [0131]) connected to the reflective portion, the reflective portion covers the indentation (see Fig. 1), and the transmission portion (cathode 131; [0131]) extends beyond the periphery taper surface to allow the electrode layer to be connected to the transmission portion.
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Odaka ‘476, Saito ‘100 and Son ‘289 by having the reflective layer comprises a reflective portion, and a transmission portion connected to the reflective portion, the reflective portion covers the indentation, and the transmission portion extends beyond the periphery taper surface to allow the electrode layer to be connected to the transmission portion in order to improve the reliability of a light emitting apparatus (see para. [0012]) as suggested by Yama ‘424.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim (US 2018/0166518 A1)			

Lee (US 2016/0181350 A1)		
Lee et al. (US 2016/0079325 A1)
Uesugi et al. (US 2013/0256638 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DZUNG TRAN/
Primary Examiner, Art Unit 2829